Title: To John Adams from François Adriaan Van der Kemp, 5 February 1814
From: Van der Kemp, François Adriaan
To: Adams, John


            
               Mÿ Dear and respected Sir!
               Olden barneveld. 5 Febr. 1814.
            
            Being now pretty free from headache, I will indulge myself in the pleasure, to cheer mÿ depressed spirits, in answering your favour of the 4th. inst; not that I can promise myself the Satisfaction, of sending you any thing much interesting, but to convince you, if it could be wanted, how highlÿ I value everÿ line from your hand. Theÿ are the onlÿ remaining marks of affectionate esteem of a friend—to whom I allways dare write what I think—in this Land. Nevertheless—I am not selfish enough to require a punctual attendance to mÿ scribling—I might otherwyse appear to be ungenerously intruding on your moments of leisure. What a blessing!—to be honoured with such a friend—and although the prospect of its continuance can not lasten long—the youngest of us having entered his climacteric—yet I would enjoÿ this privilege, till the niggard hand of death tears it in pieces. But tell me, my Dear friend! and as I have some little propensity to gourmandise I feel interested in it—if it is true—as Fallopius asserted—that in our 77th year our teeth are renewed? then I care not, if I loose now one or other of these useful auxiliaries. I really am apprehensive, as you did seem encircled with Demons in your last, that one of these envious goblins made you forget—to mention, in what state of health mrs Adams was—if so.—you are reallÿ in great want of an exorciser—or—would you vex me, by your silence?—where you was sure of her reconvalescence? Then I would address her and beg—to retaliate a little upon her Lord—and she might be prompted bÿ her noble mind, to inflict this moderate correction, too well knowing—that the poor insect, we tread upon, feels a pang as great, as when a giant is tortured—I take a pen again, your Letter, in the hope, that I shall be able to finish mÿ answer. When I first opened it I was seared with the Greek and folded it up. after a while—throwing again a glance upon it I admired your elegant Greek characters—at which indeed I was surprised—This is not intended as a compliment:—it is an homage to truth. Was it now in my power to send you such a satisfactory answer to your doubts, I might expect from your candour a similar acknowledgment: but this is not the case—I am incompetent to that task—but your kindness induces me to communicate all that I know on this subject—and this you must deem verÿ defective.Hebr. xi. 5 That Enoch—and Elias—in some—to us unknown—manner were taken from this earth—I take for granted—that their bodÿ remained here—though not found—I do not doubt—their case was the same as that of Mozes—their dissolution was sudden—without feeling the pangs of death—unknown the place, where it happened—and thus it was said—as of Romulus—theÿ were taken to heaven. Jud. vs. 6.It is questionable if here the Angel’s—are to be understood or messengers—Bishops—or Demons. it appears to me probable, the last vs. 14–15- A pretended prophecÿ—then existing maÿ be quoted by the writer, leaving however its authenticity unvouched.—there appears no necessitÿ even, that the writer acknowledges the authority of the apocriphic book—He might appeal to a generallÿ adopted tradition or—then yet existing fragments of such a prophecÿ:—then—as Fenema observed, the writer applies this to the ungodly of his time, while Enoch had in view his cotemporaries, whom he warned from the imminent danger of the threatned flood. If reallÿ such an apocrÿphic book existed, it was, says Michaëly, an unhappy fiction while Letters were unknown at Enoch’s time.Anatolius, Bishop of Antiochia, mentions this prophecÿ by Eusebius H.E Lib. viii. cap. 32—You will receive more light from Lardner vol. iii Suppl. pag. 338 Ant. van Dalen orig: Idolos. Diss. ii pag. 352 Diss. iii pag. 560 upon this Enoch or Edris—you maÿ consult Herbelot Bibl. Orient. Tom. ii Pag. 624 in Edris ou Idris.Its spuriousness has been proved by Lambecius in prodr. Hist Litt. L. i. c. 3. 65 p. 8/9.You mention Scaliger’s Enoch—I do not recollect any work of him under this title. perhaps you allude to his publication of the fragments of a Book περὶ τῶν ἐγρηγόρων—which he published among his ann—ad Eusebii can. chron.—and well from the Chronographÿ of Georg. Syncelli—After  Scaliger this work—or rather its fragments have been republished by Ernst. Grabe in Spicil. Patr. Sec. i & 2 Tom. i p. 345—and lastlÿ by Jo. Alb. Frabritius in cod: Pseudepigr. v T. i. Pag. 160 and Du Pin Diss. Prælim. Liv. i ch. i §8 pag. 27.—This is all, what I can recollect of this real or pretended prophecÿ. It matters not to me, if it be true or false—numerous have been in the first centuries—Similar forgeries—but in my opinion—they do not—I say not invalidate, but do not touch what I call the Christian Religion—and yet—I understand as something more under this name, than the ingenious Tillers: theÿ do not prevent, that anÿ honest man, with a sound common sense—maÿ discover—what he has to know—what to do—for happiness and that, which can not be discovered by such a one, I deem not requisite to know for our salvation. The pure doctrine of morality, as never before was discovered by anÿ Philosopher, the unquestionable certaintÿ of a life to come is the groundwork—the summarÿ of the doctrine of Jesus Christ. We know not here but a part, and this a verÿ little one, and a Newton a Leibnitz and Clarke must have been surprised—to learn, how little it was.The demonologÿ was of oriental origine introduced from there among the Jews—Greeks and other Nations—and maÿ have its foundation in traditions. It seems—thro’ all the various modifications of this theorÿ that they were supposed, to have been possessed—of some corporeal integuments bÿ which theÿ could make themselves visible to the human eÿe, and which maÿ be required to communicate or discourse with one another, although there have been some, who pretended, that, without the aid of language or discourse the angels understood one another bÿ intuition. It is presumtion, to decide peremtorilÿ—and it is pretty indifferent, what is the truth.To keep nothing back, what I can communicate on this subject, I shall add some of the best literarÿ productions on it. Of B. Bekker’s enchanted world there is a translation in German, another in French, neither of which I have seen. Prof. Jac. odé wrote a hugh comm: in 4o. de angelis Traj. ad. Rhenum 1739. Jo. Frid. Cotta’s Diss. historiam succinctam dogmatis Theolog: de Angelis exhibenti Tubingæ 1765—and continuata historia ib. 1766. Jo. Campstede Diss. de angelorum corporibus Groningæ 1772. Jo. Christ. Loerschius Diss: de angelorum corporibus Francofurti ad Viadrum and Duysberg 1719 recusa ultraj: 1723 and 1737. Petr. Janssen defended the same hypothesis from Luc. xx. 27. Lugd. Bat. 1767 and Biblioth. Bremen. class. vi. Pag. 413. Cudworth Syst. Intell. T. ii  cap. 5 pag. 150 and there Mosheim’s annot.The Doctrine of witches and witchcraft was, you know, effectuallÿ exploded bÿ Thomasius—and did not rise again after him. That of exorcising so nearly allied to it, and to possessions; has been undermined—but—was yet late in Germanÿ and the Popish countries—maintained—Dr Nic. Krell—Chancellor—at Dresden—lost his head—when eighty years, for abolishing Exorcismus—which was then reëstablished by Fleischer Schubart vön Kleefeld—J.M. Krafft—Pertscher and J. H. Boëhmer have treated on it at lenght.—I fear, I have exhausted your patience—well, then—I shall turn mÿself to the meteorological stones(for Prof. Silliman—nearlÿ as interesting—and equallÿ enigmatical—and then endeavor, if I can discover any more arguments for mÿ hypothesis—that colours do not more exists in the rays of the sun as in the terrestrial objects—but I can not instutute experiments—for hundred reasons—as the wise magistrates of Amersfoort asserted, for not saluting—first, they had no powder! I have no instruments and cannot purchase them.Tell me with one word, if you can do it with propriety, under the sacred promise of secrecÿ, if you believe—that our Administration is sincere in the present negotiation—do wish peace—on a perfect reciprocitÿ—yes or no—at the end of your Letter will relieve mÿ anxiety. Timeo Danaos.Recommend me to your Ladÿ—I am with affectionate regard. / Your obliged friend:
               Fr. Adr. van der Kemp
                        
         